             Case 2:12-cr-00418-JS Document 777 Filed 11/16/20 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    UNITED STATES OF AMERICA                         :         CRIMINAL ACTION
                                                     :         No. 12-418-1
        v.                                           :
                                                     :         CIVIL ACTION
    ROBERT LAMAR WHITFIELD                           :         No. 16-3173


                                               ORDER

        AND NOW, this 16th day of November, 2020, upon consideration of Defendant Robert

Lamar Whitfield’s Motion to Vacate, Set Aside, or Correct a Sentence By a Person in Federal

Custody Pursuant to 28 U.S.C. § 2255, Whitfield’s Amended Motion to Vacate, the government’s

response in opposition to Whitfield’s Amended Motion, Whitfield’s reply in support of his

Amended Motion, Whitfield’s Motion to Supplement his Motion to Vacate, and the government’s

response in opposition to Whitfield’s Motion to Supplement, and for the reasons set forth in the

accompanying Memorandum, it is ORDERED:

             •   Pursuant to Whitfield’s request, his original Motion to Vacate (Document 574) is

                 DISMISSED as MOOT and replaced by his Amended Motion (Document 688);1

             •   Whitfield’s Motion to Supplement (Document 736) is GRANTED insofar as the

                 Court has considered Exhibit A to that Motion (Document 736-2) as an addition to

                 Whitfield’s Amended Motion to Vacate;

             •   Whitfield’s Amended Motion to Vacate (Documents 688 and 736-2) is DENIED;

             •   A certificate of appealability shall not issue; and




1 In Whitfield’s Amended Motion, he stated that his original Motion to Vacate “raised only one
claim that Petitioner now wishes to abandon.” Mem. in Sup. Of Mot. to Amend at 2 (Document
686-1).
Case 2:12-cr-00418-JS Document 777 Filed 11/16/20 Page 2 of 2




•   The Clerk of Court is DIRECTED to mark the above-captioned civil case

    CLOSED.

                                 BY THE COURT:
                                 _.


                                 /s/ Juan R. Sánchez
                                 Juan R. Sánchez, C.J.
